Citation Nr: 0727528	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  96-42 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a disability rating higher than 10 percent 
for residuals of a left elbow injury.

2. Entitlement to a disability rating higher than 10 percent 
for neuropathy of the left ulnar nerve.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1977 to November 1977 and from December 1978 to December 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in June 1996 and 
September 1998, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  

In September 2003, the veteran appeared at a hearing before a 
Veterans Law Judge.  In March 2004, Board remanded the appeal 
for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veterans Law Judge, who presided at the hearing in 
September 2003, has retired from the Board and the veteran 
has requested another hearing. 

In accordance with 38 U.S.C.A. § 7107(b) and (c), and to 
ensure procedural due process, the appeal is REMANDED for the 
following action:

Schedule the veteran for a hearing before 
the Board at the Regional Office. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

